—In an action, inter alia, to recover damages for breach of contract and defamation, the plaintiff appeals from an order of the Supreme Court, Richmond County (Maltese, J), dated October 19, 2011, which granted the motion of the nonparty Montefiore Medical Center for a protective order pursuant to CPLR 3103 prohibiting the plaintiff from obtaining certain information through a nonparty deposition.
Ordered that the order is affirmed, with costs.
The information sought by the plaintiff is not subject to disclosure (see CPLR 3103 [a]; Education Law § 6527 [3]; Public Health Law § 2805-m). Accordingly, the Supreme Court properly granted the motion of the nonparty Montefiore Medical Center for a protective order (see Stalker v Abraham, 69 AD3d 1172, 1173-1174 [2010]; Chardavoyne v Cohen, 56 AD3d 508, 509 [2008]; Scinta v Van Coevering, 284 AD2d 1000, 1001-1002 [2001]). Mastro, J.P, Rivera, Hall and Miller, JJ., concur.